He. Justice Gaby, dissenting. Sec. 26, Ch. 34, R. S., provides: “ It shall be the duty of each county board of each county, first, to erect or otherwise provide, when necessary, and the finances of the county will justify it, and keep in repair, a suitable court house, jail and other necessary county buildings, and to provide proper rooms and offices for the accommodation of the several courts of record of the county and for the county board, county clerk, county treasurer, recorder, sheriff and clerks of said courts, and to provide suitable furniture therefor.” The duty “ to provide proper rooms and offices for the accommodation of the several courts of record of the county,” etc., necessarily requires that when rooms are provided, the county board shall in some manner designate and make known which room is for the Circuit Court, which for the County Court, which for county clerk, etc. In La Salle a Probate Court is to be provided for, as in this county; and in this county a great multitude of Circuit and Superior Courts besides; for each judge holds a complete, entire court. Jones v. Allen, 70 Ill. 34 and later cases. If those Circuit and Superior Courts were here, as is usual elsewhere, designated by numbers, the authority and duty of the county board to specify the room for a court known as Circuit No. 1, No. 2, etc., or Superior No. 1, No. 2, etc., would be more obvious. The same reasons which require the designation of the room for the County Court or for the Probate Court would apply to each and every separate court; and it is probable that some scheme for numbering and designating will have to be devised to bring order out of confusion. But until that is done, or if not the thing to do, the duty of the board to designate what room it has provided for a court which is to be identified in some other way than Circuit or Superior Mo.-remains, and when the designation is made, it is the duty of all who are to occupy rooms provided, to abide by that designation. It follows that a court occupying in opposition to such designation, is in the wrong, and that it is no contempt for an employe of the county, in obedience to the order of the board, to take possession of the room when that court has left it at night, though intending to return after an intervening holiday. In my judgment the plaintiff in error was guilty of no contempt and the judgment against him should be reversed.